Title: To Benjamin Franklin from William Wilkinson, 12 March 1777
From: Wilkinson, William
To: Franklin, Benjamin


Paris, March 12th 1777
Mr. Wilkinson’s Compliments to Dr. Franklin and is sorry he could not find him at Hotel D Hamborg.
Twas not till this Day that Mr. W knew possitively where Dr. F was else should have sooner acquainted him that a Gentleman going to London early next Week who may be depended on will carry any Letters there carefully.
Mr. W also going himself to Nantz on Monday will convey any Letters the Dr. May have to that Place.
If by the Bearer Dr. F will be so kind as fix when the Letters will be ready Mr. Wilkinson will do himself the Pleasure of waiting on him for them.
 
Addressed: Dr Franklin
Notation: Wilkinson
